United States Court of Appeals
                        For the First Circuit


Nos. 19-1586, 19-1640

                     PROJECT VERITAS ACTION FUND,

                Plaintiff, Appellee / Cross-Appellant,

                                  v.

         RACHAEL S. ROLLINS, in her official capacity as
              District Attorney for Suffolk County,

                Defendant, Appellant / Cross-Appellee.



No. 19-1629

                     K. ERIC MARTIN & RENÉ PÉREZ,

                        Plaintiffs, Appellees,

                                  v.

         RACHAEL S. ROLLINS, in her official capacity as
              District Attorney for Suffolk County,

                        Defendant, Appellant,

          WILLIAM G. GROSS, in his official capacity as
           Police Commissioner for the City of Boston,

                              Defendant.



          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]
                              Before

                      Barron, Circuit Judge,
                   Souter,* Associate Justice,
                    and Selya, Circuit Judge.



     Eric A. Haskell, Assistant Attorney General of Massachusetts,
with whom Maura Healey, Attorney General of Massachusetts, was on
brief, for Appellant/Cross-Appellee Rachael S. Rollins.
     Benjamin T. Barr, with whom Steve Klein and Statecraft PLLC
were on brief, for Appellee/Cross-Appellant Project Veritas.
     Jessie J. Rossman, with whom Matthew R. Segal, American Civil
Liberties Union Foundation of Massachusetts, Inc., William D.
Dalsen, and Proskauer Rose LLP were on brief, for Appellees K.
Eric Martin and René Pérez.
     Adam Schwartz and Sophia Cope on brief for Electronic Frontier
Foundation, amicus curiae.
     Bruce D. Brown, Katie Townsend, Josh R. Moore, Shannon A.
Jankowski, Dan Krockmalnic, David Bralow, Kurt Wimmer, Covington
& Burling LLP, Joshua N. Pila, James Cregan, Tonda F. Rush, Mickey
H. Osterreicher, Robert A. Bertsche, Prince Lobel Tye LLP, David
McCraw, Elizabeth C. Koch, Ballard Spahr LLP, D. Victoria
Baranetsky, Bruce W. Sanford, Mark I. Bailen, and Baker & Hostetler
LLP on brief for The Reporters Committee for Freedom of the Press;
The American Society of Magazine Editors; Boston Globe Media
Partners, LLC; First Look Media Works, Inc.; The Media Institute;
Meredith Corporation; MPA - The Association of Magazine Media;
National Freedom of Information Coalition; National Newspaper
Association; National Press Photographers Association; New England
First Amendment Coalition; The New York Times Company; Politico,
LLC; Reveal from the Center for Investigative Reporting; Society
of Environmental Journalists; Society of Professional Journalists;
and Tully Center for Free Speech, amici curiae.
     Oren N. Nimni and Lauren A. Sampson on brief for Lawyers for
Civil Rights, Center for Constitutional Rights, and LatinoJustice
PRLDEF, amici curiae.
     Nicolas Y. Riley and Robert D. Friedman on brief for Institute
for Constitutional Advocacy and Protection, amicus curiae.




          * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
December 15, 2020
             BARRON, Circuit Judge.     Massachusetts, like other states

concerned about the threat to privacy that commercially available

electronic eavesdropping devices pose, makes it a crime to record

another person's words secretly and without consent.              But, unlike

other   concerned    states,    Massachusetts   does     not    recognize   any

exceptions based on whether that person has an expectation of

privacy in what is recorded.          See Mass. Gen. Laws ch. 272, § 99

("Section 99").      As a result, Massachusetts makes it as much a

crime for a civic-minded observer to use a smartphone to record

from a safe distance what is said during a police officer's

mistreatment of a civilian in a city park as it is for a revenge-

seeker to hide a tape recorder under the table at a private home

to capture a conversation with an ex-spouse.             The categorical and

sweeping nature of Section 99 gives rise to the important questions

under the First Amendment to the United States Constitution that

the challenges that underlie the consolidated appeals before us

present.

             The first appeal that we address stems from a 2016 suit

filed   in   the   District    of   Massachusetts   by    two   civil   rights

activists in Boston -- K. Eric Martin and René Pérez ("the Martin

Plaintiffs").       They allege that Section 99 violates the First

Amendment insofar as it criminalizes the secret, nonconsensual

audio recording of police officers discharging their official

duties in public spaces.        The other appeal that we address stems


                                     - 4 -
from a suit filed in that same year in that same district -- and

eventually resolved by the same district court judge -- by Project

Veritas Action Fund ("Project Veritas"), which is a national media

organization dedicated to "undercover investigative journalism."

           Project Veritas's suit targets Section 99 insofar as it

bans the secret, nonconsensual audio recording of any government

official discharging official duties in public spaces, as well as

insofar as it bans such recording of any person who does not have

a reasonable expectation of privacy in what is recorded.           Project

Veritas also alleges that Section 99 must be struck down in its

entirety pursuant to the First Amendment doctrine of overbreadth.

           We affirm the District Court's grant of summary judgment

to the Martin Plaintiffs, based on its ruling that Section 99

violates    the    First   Amendment   by     prohibiting   the    secret,

nonconsensual audio recording of police officers discharging their

official duties in public spaces.           We also affirm the District

Court's    order   dismissing   Project     Veritas's   First     Amendment

overbreadth challenge for failing to state a claim on which relief

may be granted.       However, we vacate on ripeness grounds the

District Court's order dismissing with prejudice Project Veritas's

First Amendment challenge to Section 99 insofar as that statute

prohibits the secret, nonconsensual audio recording of individuals

who lack an expectation of privacy in what is recorded.            For the

same reason, we vacate the District Court's grant of summary


                                 - 5 -
judgment to Project Veritas on its claim that Section 99 violates

the First Amendment insofar as that statute bars the secret,

nonconsensual audio recording of government officials discharging

their duties in public.        We remand the claims asserting these two

latter challenges to the District Court with instructions to

dismiss    them   without   prejudice        for    lack    of    subject   matter

jurisdiction.

                                      I.

            We begin by reviewing the background that led to the

enactment of Section 99, its key terms, and the way that the

Supreme Judicial Court of Massachusetts ("the SJC") construes

them.    We then describe the travel of the two cases.

                                      A.

            In 1964, Massachusetts created a commission to study

whether    to     strengthen    the    Commonwealth's            prohibitions   on

electronic eavesdropping.       The commission issued its final report

in June of 1968, which found "that eavesdropping devices are

readily available to members of the public from commercially

available stores" and that these devices make it quite easy for

even laypeople to use them "for purposes of illegally intercepting

wire or oral communications."         Report of the Special Commission on

Electronic Eavesdropping, 1968 Mass. Sen. Doc. No. 1132, at 6

("1968    Commission    Report").           The    report    recommended     "that

wiretapping     and   eavesdropping        other   than     by   law   enforcement


                                      - 6 -
officers should be strictly prohibited," and it proposed the

adoption    of   an   "'all-party          consent'        provision,"      "which      would

require the consent of all parties to a conversation before that

conversation     could        be    recorded         or    otherwise     electronically

'intercepted.'"       Id. at 9, 11.

            A month later, the Massachusetts legislature enacted

Section 99, which states in its preamble "that the uncontrolled

development and unrestricted use of modern electronic surveillance

devices pose grave dangers to the privacy of all citizens of the

commonwealth."        Mass. Gen. Laws ch. 272, § 99(A).                      The measure

goes on to make it a crime for "any person" to "willfully commit[]

an interception, attempt[] to commit an interception, or procure[]

any other person to commit an interception or to attempt to commit

an    interception     of     any    wire       or    oral       communication."          Id.

§ 99(C)(1).

            Section      99      defines    a    "wire       communication"        as    "any

communication     made      in     whole    or   in       part    through    the    use    of

facilities for the transmission of communications by the aid of

wire, cable, or other like connection between the point of origin

and   the   point     of      reception."            Id.    § 99(B)(1).        An       "oral

communication" is defined as "speech, except such speech as is

transmitted over the public air waves by radio or other similar

device."    Id. § 99(B)(2).           The term "interception" is defined as

follows:    "to secretly hear, secretly record, or aid another to


                                           - 7 -
secretly hear or secretly record the contents of any wire or oral

communication through the use of any intercepting device by any

person other than a person given prior authority by all parties to

such communication."        Id. § 99(B)(4).

                                     B.

          Roughly a decade after Section 99's enactment, the SJC

construed the measure in Commonwealth v. Jackson, 349 N.E.2d 337

(Mass. 1976), which concerned, among other things, whether audio

recordings of a kidnapper's ransom calls had been made in violation

of Section 99.      Id. at 339.      In holding that they had been, the

SJC agreed that even a recording of the audio of a person who had

no "reasonable expectation of privacy" in what was recorded could

fall under Section 99's prohibition.          Id. at 340.

          The      SJC   explained   that     if   it    "were   to   interpret

'secretly'    as    encompassing     only    those      situations    where   an

individual has a reasonable expectation of privacy," it "would

render meaningless the Legislature's careful choice of words" in

Section 99.     Id.      The SJC concluded that a nonconsensual audio

recording is made "secretly" -- and thus in violation of Section

99 -- if the person recorded does not have "actual knowledge of

the recording."       Id.   The SJC added that actual knowledge of the

recording could be "proved where there are clear and unequivocal

objective manifestations of knowledge."            Id.




                                     - 8 -
            Some years later, in Commonwealth v. Hyde, 750 N.E.2d

963 (Mass. 2001), the SJC again held that Section 99 did not

impliedly exempt recordings of audio of persons who lacked an

expectation of privacy in what was recorded.                   Id. at 965-66.     This

time, unlike in Jackson, the issue arose in connection with a

prosecution for a violation of Section 99 itself.                       In the case,

the criminal defendant had been charged with violating that statute

for having recorded the audio of his encounter with police --

without the officers' knowledge -- during a traffic stop.                       Id. at

964-65.    The defendant moved to dismiss the criminal complaint

against him on the ground that Section 99 did not apply to

recordings of "police officers . . . performing official police

duties."      Id.      at   965.      In    such    a    situation,    the   defendant

contended, the officers "had no privacy expectations in their

words,    and,    as    a    result,       their   conversation       should   not    be

considered 'oral communication' within the statute."                     Id.

            The SJC affirmed the denial of the defendant's motion by

explaining       that       "[t]he     statute      is     carefully     worded      and

unambiguous, and lists no exception for a private individual who

secretly records the oral communications of public officials."

Id. at 966.      For that reason, the SJC held, "the plain language of

the   statute     accurately         states   the       Legislature's   intent"      and

nothing in that language "would protect, on the basis of privacy

rights, the recording that occurred here," regardless of "[t]he


                                           - 9 -
value   of    obtaining       probative    evidence     of   occasional       official

misconduct."        Id. at 966-69.

              The    SJC     emphasized    that     "[t]he       commission    clearly

designed      the    1968     amendments    to     create    a    more   restrictive

electronic surveillance statute than comparable statutes in other

States."      Id. at 967.          In fact, the SJC explained, to permit the

recording "on the ground that public officials are involved" would

necessarily         permit    the     secret,     nonconsensual      recording     "of

virtually every encounter or meeting between a person and a public

official,      whether       the     meeting . . .      is   stressful . . .        or

nonstressful (like a routine meeting between a parent and a teacher

in a public school to discuss a good student's progress)."                      Id. at

970.    "The door once opened would be hard to close, and the result

would contravene the statute's broad purpose and the Legislature's

clear prohibition of all secret interceptions and recordings by

private citizens."           Id.

              Hyde did note, however, that "[t]he problem . . . could

have been avoided if, at the outset of the traffic stop, the

defendant had simply informed the police of his intention to tape

record the encounter, or even held the tape recorder in plain

sight."      Id. at 971 (emphasis added).           In this way, Hyde clarified

Jackson's      prior       holding     about     what   constituted      "secretly"

recording under Section 99.




                                         - 10 -
             The dissenting opinion in Hyde asserted that neither

Section 99's text nor its legislative history indicated "that the

Legislature had in mind outlawing the secret tape recording of a

public exchange between a police officer and a citizen."                  Id. at

974   (Marshall,   C.J.,    dissenting).       To   support   this    narrower

understanding of the measure, the dissent offered an example that

remains all too relevant today.             It claimed that, under the

majority's ruling, George Holliday "would have been exposed to

criminal indictment rather than lauded for exposing an injustice,"

if his then-recent recording of Rodney King's beating at the hands

of police officers in Los Angeles, California had taken place in

Massachusetts.     Id. at 972.

             The majority responded that "[t]here is no basis to

ignore the plain language and legislative history" of Section 99,

"or our case law interpreting it, in favor of speculation as to

how an imaginary scenario might have played out, had the Rodney

King episode occurred in Massachusetts and not in California."

Id. at 971.    The majority did assert, though, that "[a]lthough the

Rodney King videotape visually captured the conduct of the police

officers'     [beating     of]   King,   the   recording      was    virtually

inaudible,    until   electronic     enhancements     filtered      the    audio

portion to allow the actual commands of the police officers to be

heard."   Id. at 971 n.11.




                                   - 11 -
                                     C.

            The appeals before us arise from two different suits

that challenge Section 99.           But, while these suits ultimately

intersected    below,   it    is   useful     to    describe     their    travel

separately.

                                       1.

            On June 30, 2016, Martin and Pérez filed suit in the

United States District Court for the District of Massachusetts

against the Commissioner of the Boston Police Department ("BPD

Commissioner")   and    the   District      Attorney   for      Suffolk    County

("District Attorney") in their official capacities.               We will refer

to the BPD Commissioner and the District Attorney collectively as

"the Defendants."

            The Martin Plaintiffs' complaint alleges that they are

civil rights activists who have regularly and openly recorded the

audio of police officers without their consent as they discharge

their official duties in public.          Their complaint alleges that the

Martin Plaintiffs would like to undertake that same type of

recording   secretly    but   fear    doing    so    due   to    the     criminal

prohibition that Section 99 imposes.                The Martin Plaintiffs'

complaint alleges that others have been prosecuted by the District

Attorney for such recording and that the BPD's "official training

materials," including a "Training Bulletin" and "training video"

distributed to police cadets in 2010, "instruct officers that they


                                   - 12 -
may   arrest    and    seek   charges      against   private       individuals    who

secretly   record      police      officers      performing    their    duties     in

public."

           Based on these allegations, the complaint claims that

Section 99 "as applied to secretly recording police officers

engaged in their official duties in public places, violates the

First    Amendment       by     causing      Plaintiffs       to     refrain     from

constitutionally        protected       information     gathering"       and     from

"encouraging,     or    aiding     other    individuals   to       secretly    record

police conduct in public."              The complaint requests "declaratory

and injunctive relief under 42 U.S.C. § 1983 and the First and

Fourteenth Amendments to the United States Constitution" on the

ground   that   Section       99   is   unconstitutional      when     "applied    to

prohibit the secret audio recording of police officers performing

their duties in public."

           On September 30, 2016, the Defendants filed motions to

dismiss for lack of jurisdiction under Federal Rule of Civil

Procedure 12(b)(1) and for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6).             In March of 2017, the District

Court denied both motions.          Martin v. Evans, 241 F. Supp. 3d 276,

288 (D. Mass. 2017). Discovery proceeded for roughly a year before

the parties filed dueling motions for summary judgment.                           The

District Court granted summary judgment to the Martin Plaintiffs




                                        - 13 -
on December 10, 2018.       Martin v. Gross, 340 F. Supp. 3d 87, 109

(D. Mass. 2018).

           The   District    Court   first   rejected   the   Defendants'

contention that the Martin Plaintiffs' First Amendment claim was

not ripe for essentially the reasons set forth in its earlier

ruling rejecting the Defendants' 12(b)(1) motion.             Id. at 103.

But, the District Court added, discovery reinforced the basis for

that earlier ruling, as the plaintiffs had "attested to their prior

recordings of police officers" and "aver[red] that they desire to

secretly record police officers but have refrained from doing so

because of" Section 99, and "the defendants have sought criminal

complaints or charged persons for violating [the statute] numerous

times since 2011."    Id.    The District Court also noted that "the

government has not disavowed enforcement of" the statute.             Id.

Accordingly, the District Court determined that the "facts give

rise to a live controversy over genuine First Amendment injuries."

Id.

           As to the merits, the District Court first addressed

whether the Martin Plaintiffs were bringing a "facial" or "as

applied" attack on Section 99.       The District Court explained that

the Martin Plaintiffs' challenge targets only a slice of what

Section 99 bans, and so in that sense was "as applied."            Id. at

105.   But, the District Court noted, the Martin Plaintiffs sought

relief that would "block the application of Section 99 to any


                                 - 14 -
situation involving the secret recording of police officers . . .

performing their duties in public, not just in a specific instance

of the plaintiffs engaging in such conduct." Id. In that respect,

the District Court concluded, the Martin Plaintiffs' challenge was

facial in nature, notwithstanding that their challenge did not

seek to invalidate Section 99 in its entirety.                Id.

            The   District    Court    also      explained     that    the    Martin

Plaintiffs'    planned     recording       warranted   at     least    some   First

Amendment   protection,      just     as    it   had   held    in     denying   the

Defendants' motion to dismiss.             Id. at 96-98; see Martin, 241 F.

Supp. 3d at 287-88.        There, the District Court explained that it

disagreed     with   the   Defendants'        contention      that    "the    First

Amendment does not provide any right to secretly record police

officers," as it ruled that "[e]xisting First Circuit authority"

-- namely Glik v. Cunniffe, 655 F.3d 78 (1st Cir. 2011), and

Gericke v. Begin, 753 F.3d 1 (1st Cir. 2014) -- "holds otherwise."

Martin, 241 F. Supp. 3d at 286.

            The District Court then trained its attention on the

level of First Amendment scrutiny that applied to Section 99's ban

on the recording at issue.          Martin, 340 F. Supp. 3d at 105.             The

District Court concluded that Section 99 was a content-neutral

restriction on the time, place, or manner of the Martin Plaintiffs'

planned speech-related activity and that, in consequence, the

measure's prohibition was not subject to strict scrutiny.                       Id.


                                     - 15 -
The   District    Court   went   on    to   subject   the   ban   at   issue   to

"intermediate scrutiny," noting that although the Defendants had

suggested that an even less demanding level of scrutiny "might"

apply, they had not developed an argument as to why that would be

the case.        Id. at 105-06.        In addition, the District Court

explained that our prior precedent did not support the application

of less than intermediate scrutiny. Id. at 106 (first citing Glik,

655 F.3d at 82-84, then citing Jean v. Mass. State Police, 492

F.3d 24, 29 (1st Cir. 2007)).

            Finally, the District Court evaluated Section 99's ban

on such recording under intermediate scrutiny and determined that

-- on its face -- it could not survive review due to its sweep.

Id. at 106-08.       Despite recognizing that, "[i]n this context,

narrow tailoring does not require that the law be the least

restrictive or least intrusive means of serving the government's

interests," the District Court explained that the ban "is not

narrowly tailored to protect a significant government interest

when applied to law enforcement officials discharging their duties

in a public place."       Id. at 106-07.       The District Court noted that

Section 99 prohibits such recording even in circumstances in which

police officers would have no expectation of privacy in what is

recorded.    Id. at 108.     The District Court added that, given its

analysis to that point, it "need[] not decide whether [the statute]

leaves open adequate alternative channels for" the speech-related


                                      - 16 -
activity at issue. Id. (quoting Am. C.L. Union of Ill. v. Alvarez,

679 F.3d 583, 607 (7th Cir. 2012)).

                                   2.

           Project Veritas brought a similar though more expansive

First Amendment challenge to Section 99 on March 4, 2016 in the

same federal district as the Martin Plaintiffs.              The two suits

ultimately ended up before the same judge.           Martin, 340 F. Supp.

3d at 92-93.     Like the Martin Plaintiffs, Project Veritas brought

suit under 42 U.S.C. § 1983.           Project Veritas Action Fund v.

Conley, 244 F. Supp. 3d 256, 259 (D. Mass. 2017).

           The    Defendants   moved    to    dismiss    Project   Veritas's

complaint for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) and for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). The District Court

determined that it had jurisdiction under Article III of the United

States   Constitution   over   Project       Veritas's   challenge   to   the

statute's prohibition on the secret recording of individuals who

lack a reasonable expectation of privacy and as to its challenge

to the statute in its entirety.    Id. at 262.      However, the District

Court concluded that Project Veritas's allegations that it wanted

to use secret recording to investigate government officials were

"too vague" to render ripe its pre-enforcement challenge to Section

99 insofar as it banned the secret, nonconsensual audio recording

of any such officials in public spaces, though it left Project


                                 - 17 -
Veritas the opportunity "to replead[] more specific allegations."

Id.

             With that latter challenge to Section 99 out of the way

for the time being, the District Court took up the merits of

Project   Veritas's       claim   that   Section    99    violated     the       First

Amendment both "as-applied," insofar as the measure prohibited the

secret recording of private individuals who lacked an expectation

of privacy (though, apparently, even as to circumstances not

involving Project Veritas's own recording), and facially under the

First Amendment overbreadth doctrine as to the statute as a whole.

Id. at 262-66.     The District Court rejected both contentions.                  Id.

at 265-66.

             With respect to what the District Court characterized as

Project   Veritas's       "as-applied"    challenge       --   which    concerned

Section 99's ban on the secret, nonconsensual audio recording of

any person lacking a reasonable expectation of privacy in what was

recorded but not Section 99 as a whole -- it applied intermediate

scrutiny.      Id. at 262-63.     It then rejected this challenge on the

merits,   because    it    concluded     that   Section    99's   ban       on   such

recording "is narrowly tailored to serve the purpose of protecting

privacy   by    permitting    only     non-secret   recordings         of   private

conversations," even though the statute banned secret recordings

in circumstances where the private speaker might not have a

reasonable expectation of privacy.              Id. at 265; see also id.


                                     - 18 -
("While    the     reasonable       expectation       of    privacy      standard       for

defining    oral    communications          might     be   the     least   restrictive

alternative, that approach is not required under intermediate

scrutiny    when    the    privacy     of     individual      conversations        is    at

stake.").

            There remained at that point only what the District Court

characterized as Project Veritas's facial challenge to Section 99,

which sought to invalidate the statute in its entirety under the

First     Amendment      overbreadth        doctrine.         In      addressing    this

challenge, the District Court observed that, under that doctrine,

a plaintiff may bring a facial challenge to a statute -- under the

First Amendment -- even "though its application in the case under

consideration      may    be   constitutionally            unobjectionable."            Id.

(quoting Forsyth County v. Nationalist Movement, 505 U.S. 123, 129

(1992)). The District Court went on to hold, however, that Project

Veritas's First Amendment overbreadth challenge failed because

"[m]ost    applications        of    Section     99    are    constitutional,"           as

"Section 99 constitutionally protects private conversations in all

settings and conversations with government officials in nonpublic

settings or about non-official matters."                   Id. at 266.

            In the wake of the District Court's rulings, Project

Veritas    then    filed    an      amended    complaint         on   April   7,    2017.

Following some further back and forth, it next filed a second

amended complaint on September 29, 2017.                         In that complaint,


                                       - 19 -
Project Veritas asserted that, but for Section 99, it would use or

would have used secret recordings to:

                 "investigate instances of landlords taking advantage

                  of housing shortages in Boston where students may live

                  in unsafe and dilapidated conditions, as well as the

                  ties between these landlords and public officials";

                 "investigate and report on the public controversy over

                  'sanctuary cities' in Massachusetts . . . by secretly

                  investigating     and     recording        interactions       with

                  government officials in Boston in the discharge of

                  their   duties   in    public    places,    including       police

                  officers, to learn more about their concerns about

                  immigration policy and deportation"; and

                 "investigate and record government officials who are

                  discharging their duties at or around the State House

                  in Boston and other public spaces to learn about their

                  motives and concerns about immigration policy and

                  deportation."

             Project Veritas further alleged that, but for Section

99,   its    "journalists     would      have    attended"    "a     large    public

event . . . in downtown Boston" on August 19, 2017, that involved

"[i]ndividuals and organizations from other states tied to the

ongoing     PVA    'antifa'   investigation,"       where     they    would    have

"secretly recorded public officials executing their duties as they


                                        - 20 -
related to attendees."       At similar events in the future, the

complaint added, Project Veritas planned to "employ cellular phone

cameras and 'button cameras'" in order to "capture whether antifa

public events and protests are peaceful, whether police or other

public      officials'   interactions    with     antifa   members   are

non-violent, and otherwise capture the events to report to the

public."1

             By the summer of 2018, discovery had been conducted and

Project Veritas, like the Martin Plaintiffs in their case, had

filed a motion for summary judgment.     On December 10, 2018, in the

same opinion in which the District Court granted summary judgment

to the Martin Plaintiffs, the District Court granted Project

Veritas's motion for summary judgment in part.       See Martin, 340 F.

Supp. 3d at 109.

             The District Court concluded that Project Veritas had

standing to challenge Section 99's bar to the secret, nonconsensual

audio recording of any government official discharging official

duties in public spaces.      Id. at 104.       The District Court also



             1
             Project Veritas's second amended complaint also
requested that the District Court hold that the statute was
constitutionally infirm insofar as it prohibited the secret,
nonconsensual recording of oral communications made by any person
speaking without a reasonable expectation of privacy. It did not
make this request in its motion for summary judgment, however,
partially "in recognition of the fact that the [District] Court
ha[d] already dismissed [its] claims insofar as they pertain[ed]
to private individuals." Martin, 340 F. Supp. 3d at 104 & n.5.


                                - 21 -
noted that "[t]he breadth of potential conduct" that Project

Veritas claimed it wanted to undertake in Massachusetts, "none of

which has actually occurred, creates serious ripeness concerns."

Id.     But, the District Court concluded that it "need[ed] no

additional    facts    to   resolve"   the   legal     dispute   over   Project

Veritas's challenge to the statute's application to the secret,

nonconsensual audio recording of government officials performing

their duties in public places and thus that the claim was ripe.

Id. at 103.

             Then, for largely the same reasons that led the District

Court to grant summary judgment to the Martin Plaintiffs on their

narrower-gauged First Amendment challenge to Section 99, it ruled

that Project Veritas's challenge to the statute -- insofar as it

applied to ban the secret, nonconsensual audio recording of any

government officials discharging their duties in public -- was

meritorious.       Just like a ban on secretly recording the audio of

police officers without their consent while they are carrying out

their   official     duties   in   public    places,    the   District    Court

determined, a ban on such recording of government officials more

generally    was    subject   to   intermediate      scrutiny    and    was   not

"narrowly tailored to serve a significant government interest."

Id. at 106-07 (quoting Rideout v. Gardner, 838 F.3d 65, 72 (1st

Cir. 2016)). The District Court explained that this was so because

the statute's total ban on such recording went far beyond merely


                                    - 22 -
protecting       the    "diminished      privacy     interests   of    government

officials performing their duties in public."               Id. at 107.

                                             3.

               Following the District Court's summary judgment rulings

in favor of the Martin Plaintiffs and Project Veritas, the parties

participated       in     briefing    regarding     the   injunction   that   the

District Court would order.             But, on May 22, 2019, the District

Court announced that it would not issue an injunction and that

instead it would issue a declaratory judgment to the effect that

Section 99 violated the First Amendment insofar as it barred the

secret        recording     "of   government        officials,   including    law

enforcement officers, performing their duties in public spaces."

Martin v. Gross, 380 F. Supp. 3d 169, 173 (D. Mass. 2019).

               The Defendants had requested that the District Court

narrow or specify the meaning of "government officials" and "public

space."       Id. at 172.     They also had asked the District Court to

alter its ruling so that Section 99 could "still [be] enforceable

where     a     surreptitious        audio    recording    captures    the    oral

communications of both a government official and a non-government

official (i.e., a civilian)." Id. at 173 (emphasis omitted). But,

the District Court declined to "reconsider" its approach at that

"late stage in the proceedings."              Id.

               The District Court explained, however, that it gave the

terms "public space" and "government official" the same meaning


                                        - 23 -
that it understood them to have in Glik, which addressed whether

an individual had a First Amendment right to openly record the

audio of police officers -- without their consent -- performing

their duties in public.         Martin, 380 F. Supp. 3d at 172-73

(discussing Glik, 655 F.3d at 82-85).           In addition, the District

Court noted that in Glik, this Court found that the plaintiff had

a First Amendment right to record police officers discharging their

duties in public without their consent, notwithstanding the fact

that the plaintiff captured a private citizen -- namely, the

individual the officers were arresting -- in the process.                  Id. at

173.    The District Court consequently declined to narrow its

declaratory judgment on that front, too.             Id.

                                       4.

           The District Attorney filed timely notices of appeal in

both cases.   The BPD Commissioner did not appeal.          Project Veritas

filed its own timely notice of appeal from the District Court's

decision dismissing its claims that challenged Section 99, both in

its entirety under the First Amendment overbreadth doctrine and

insofar as it banned the secret, nonconsensual recording of any

oral   communication    made   by   any     person    without    a    reasonable

expectation of privacy.

                                     II.

           We begin with the District Attorney's appeal from the

District   Court's     grant   of   summary     judgment    to       the   Martin


                                    - 24 -
Plaintiffs. The District Attorney contends that the District Court

erred in its treatment of both jurisdiction and the merits.             We

review the District Court's ruling granting summary judgment to

the Martin Plaintiffs de novo in determining "if the record, viewed

in the light most favorable to the nonmoving party" evinces "no

genuine issue of material fact," such that "the moving party is

entitled to a judgment as a matter of law."           Zabala-De Jesus v.

Sanofi-Aventis P.R., Inc., 959 F.3d 423, 427-28 (1st Cir. 2020)

(quoting Iverson v. City of Boston, 452 F.3d 94, 98 (1st Cir.

2006)).

                                   A.

           The   District   Attorney's      jurisdictional     objection

concerns   ripeness.      The    ripeness   inquiry    is   grounded     in

Article III's "prohibition against advisory opinions."         Sindicato

Puertorriqueño de Trabajadores v. Fortuño, 699 F.3d 1, 8 (1st Cir.

2012) (quoting Mangual v. Rotger-Sabat, 317 F.3d 45, 59 (1st Cir.

2003)).    The requirement's "basic rationale is to prevent the

courts,    through   avoidance   of     premature   adjudication,      from

entangling themselves in abstract disagreements."           Id. (quoting

Abbott Lab'ys v. Gardner, 387 U.S. 136, 148 (1967)).

           We have long used a "two-part test," derived from the

Supreme Court's decision in Abbott Laboratories, to determine if

a claim is ripe:




                                 - 25 -
            First, the court must consider whether the
            issue presented is fit for review.          This
            branch   of   the    test   typically   involves
            subsidiary    queries     concerning   finality,
            definiteness,    and   the    extent  to   which
            resolution of the challenge depends upon facts
            that may not yet be sufficiently developed.
            The second branch of the Abbott Labs test
            requires the court to consider the extent to
            which hardship looms -- an inquiry that
            typically "turns upon whether the challenged
            action creates a 'direct and immediate'
            dilemma for the parties."

Ernst & Young v. Depositors Econ. Prot. Corp., 45 F.3d 530, 535

(1st Cir. 1995) (citation omitted) (quoting W.R. Grace & Co. v.

EPA, 959 F.2d 360, 364 (1st Cir. 1992)).

            "[W]hen free speech is at issue," however, "concerns

over     chilling   effect    call     for    a     relaxation   of     ripeness

requirements."      Sullivan v. City of Augusta, 511 F.3d 16, 31 (1st

Cir. 2007).    For that reason, "[a] party need not marshal all its

resources and march to the line of illegality to challenge a

statute on First Amendment grounds."              Sindicato Puertorriqueño de

Trabajadores, 699 F.3d at 9.          Still, "[t]o establish ripeness in

a pre-enforcement context, a party must have concrete plans to

engage    immediately   (or   nearly    so)   in     an   arguably    proscribed

activity.     This gives a precise shape to disobedience, posing a

specific legal question fit for judicial review."                R.I. Ass'n of

Realtors, Inc. v. Whitehouse, 199 F.3d 26, 33 (1st Cir. 1999).

            To frame the ripeness inquiry here, it helps to describe

the Martin Plaintiffs' challenge more precisely with respect to


                                     - 26 -
where it falls along the facial/as-applied spectrum.           With their

challenge so described, we then explain why we conclude that they

have met their burden to satisfy both the fitness and hardship

prongs under the ripeness inquiry.

                                    1.

           Whether a challenge is facial or as-applied can bear on

whether it is ripe, see Kines v. Day, 754 F.2d 28, 30-31 (1st Cir.

1985), and so it is useful to address at the outset of our

jurisdictional analysis the parties' dispute over the proper way

to characterize the Martin Plaintiffs' First Amendment challenge.

The dispute arises because the Martin Plaintiffs contend that they

are   bringing   only   "an   as-applied   claim,"   while   the   District

Attorney contends that they are making a "facial" attack on Section

99.

           This battle over labels is not fruitful.            The Martin

Plaintiffs' challenge takes aim at only a portion of Section 99,

but it seeks to block it in circumstances beyond the Martin

Plaintiffs' own recording.         The challenge thus has both "as-

applied" and "facial" characteristics.        There is no obvious sense

in which one predominates.

           Fortunately, the Supreme Court has confronted similar

half-fish, half-fowl First Amendment challenges and instructed

that where the challengers "do[] not seek to strike [a statute] in

all its applications" but the relief sought "reach[es] beyond the


                                  - 27 -
particular circumstances of [the] plaintiffs," they must "satisfy

[the] standards for a facial challenge to the extent of that

reach."    John Doe No. 1 v. Reed, 561 U.S. 186, 194 (2010) (emphasis

added); see also Showtime Ent., LLC v. Town of Mendon, 769 F.3d

61, 70 (1st Cir. 2014).        We thus proceed on the understanding that

the Martin Plaintiffs seek the invalidation -- facially -- of

Section 99 but only insofar as it applies to bar the secret,

nonconsensual audio recording of police officers discharging their

official duties in public spaces.

             We emphasize, though, that the Martin Plaintiffs contend

that Section 99 is unconstitutional as applied to their own

recording.      In   that   respect,    they   are   not   bringing   a   First

Amendment overbreadth challenge.          Nor are they seeking, however,

to invalidate the measure only insofar as it applies to their own

conduct.    They are bringing a challenge to a portion of Section 99

that they contend cannot be applied to bar such recording, whether

undertaken by them or by anyone else, because it is not tailored

in the way that they contend the First Amendment requires.

             With the Martin Plaintiffs' challenge now better in

view, we are well positioned to explain why we conclude that it is

ripe.      We   begin   with    the   question   whether    it   is   fit   for

adjudication in federal court.             We then address whether the

hardship prong of the ripeness inquiry has been met.             In doing so,

we are mindful of the Supreme Court's observation in Susan B.


                                      - 28 -
Anthony List v. Driehaus, 573 U.S. 149 (2014), that the notion

that certain ripeness considerations are more prudential than

constitutional "is in some tension" with the Court's admonition

that "'a federal court's obligation to hear and decide' cases

within its jurisdiction 'is virtually unflagging.'"                   Id. at 167

(quoting Lexmark Int'l, Inc. v. Static Control Components, Inc.,

572 U.S. 118, 125-26 (2014)).                But, because, as there, "the

'fitness' and 'hardship' factors are easily satisfied here," id.,

we conclude the claim is ripe for our adjudication.

                                       2.

            Starting   with       fitness,    we     discern   no    problematic

uncertainty as to the category of public officials whom the

plaintiffs wish to record.         Nor does the District Attorney suggest

that the group of public officials encompassed by the phrase

"police officers" is defined in terms that are too uncertain to

permit federal court review.

            The   District    Attorney       does    argue   that    there    is    a

problematic degree of uncertainty as to the locations in which the

recording   of    police    officers    would       occur,   which   the     Martin

Plaintiffs identify as "public spaces."                 But, we do not agree.

The   Seventh     Circuit    in    American     Civil    Liberties     Union       of

Illinois v. Alvarez held that a pre-enforcement First Amendment

challenge to a ban on the audio recording of police officers

discharging their duties in such places was justiciable.                679 F.3d


                                     - 29 -
at   594.      Yet,   the   plaintiffs'   recording   plan    there   was   not

materially more detailed in describing the locations in which the

recording would occur.        See id. at 593-94.

              Indeed,   the   concern     that   "public    spaces"   is    too

amorphous a category is mitigated here by the fact that we used

that same phrase in Glik and Gericke to describe the geographical

bounds of the citizen's right to record police officers that we

recognized there.       Glik, 655 F.3d at 84-85; Gericke, 753 F.3d at

8.   Our cases have fleshed out the contours of that category by

specifying that it includes traditional public fora, such as public

parks like the Boston Common (which was the site of the recording

in Glik, 655 F.3d at 84); the sites of traffic stops, including

those that occur on the sides of roads, see Gericke, 753 F.3d at

8 (recognizing the attempted recording of a traffic stop conducted

on a highway as falling within the First Amendment right to record

law enforcement discharging their duties in "public spaces"); and

other "inescapably" public spaces, id. at 7, such as the location

of the recording that occurred in Iacobucci v. Boulter, 193 F.3d

14 (1st Cir. 1999), which concerned a journalist's arrest for

openly      recording   members   "of   the   Pembroke     Historic   District

Commission" that were having a conversation in "the hallway" of

the town hall immediately following an open public meeting, id. at

17-18.




                                    - 30 -
               Adding still further definition to the geographic scope

of the recording plan is the fact that -- despite the District

Attorney's contention to the contrary, see District Att'y's Br. at

39 -- we, like the District Court, see Martin, 380 F. Supp. 3d at

172-73, understand the Martin Plaintiffs to be using the phrase

"public    spaces"       as    Glik   and    Gericke       did,   and   neither   case,

explicitly or implicitly, held that publicly accessible private

property fell within the scope of "public spaces" for purposes of

the right to record.

               Finally, we discern no problematic uncertainty as to the

nature    of     the   police    activities         that   the    Martin   Plaintiffs'

challenge targets.            Because the record suffices to show that the

recording for which protection is sought is of police officers

only in "public spaces," the range of police conduct at issue here

is no mystery, just as it was not in Alvarez, given that the

conduct consists only of the discharge of official functions.                       See

679 F.3d at 593-94.

               The Martin Plaintiffs do seek protection for "secretly"

rather than openly recording, however, and that does make their

challenge different from the one involved in Alvarez.                      See id. at

607.      But,    that    feature     of    their     challenge     does   not    create

uncertainty as to whether Section 99 creates a risk that the Martin

Plaintiffs would be prosecuted for engaging in such recording.




                                           - 31 -
           As we have explained, the SJC has construed Section 99

to encompass recording not conducted in "plain sight" of the person

recorded, so long as that person has no actual knowledge it is

occurring.    See Hyde, 750 N.E.2d at 971.   So, insofar as the record

suffices to show that Section 99 is enforced, there is nothing

about the nature of the recording of the kind in which the Martin

Plaintiffs plan to engage that, legally, insulates it from such

enforcement.

           Nor does the fact that the recording will be carried out

secretly make the range of police activities that, in principle,

is subject to the recording different from the range of such

activities that was at issue in Alvarez.       Those activities -- as

described by the Martin Plaintiffs -- are only ones that officers

engage in while carrying out their official duties and then only

while they are doing so in public spaces.

           The District Attorney counters that precisely because

the recording at issue will be conducted secretly, there is a

"discrepancy . . . between the facts needed to adjudicate [the

Martin Plaintiffs'] claim[] and the facts actually presented by

[them]."     As she sees it, courts have previously recognized "a

right to openly record" police discharging official duties in

public places but only in cases with well-developed factual records

and, save for Alvarez, only ex post.




                                - 32 -
             The District Attorney contends that a determination as

to whether "a right to surreptitiously record" warrants the same

protection as a right to record openly "is even more likely to

depend on the factual circumstances surrounding the recording," in

terms of where it occurs, whose audio is recorded, and how the

fact of the recording is concealed.             She asserts in this regard

that the Martin Plaintiffs have "failed to present the kind of

concrete   facts   about      any   prospective   surreptitious    recording

[they] plan[] to make" that would make it possible for "a court to

adjudicate    their   novel    claims   without    resort   to   speculation,

abstraction, and hypothetical facts."           That the Martin Plaintiffs

acknowledge that they may end up capturing the audio of private

persons who interact with the police officers whom they record,

the District Attorney suggests, exacerbates the concern.

             It is true that, "[e]ven though a challenged statute is

sure to work the injury alleged," there may be cases in which

"adjudication might be postponed until 'a better factual record

might be available.'"      Babbitt v. United Farm Workers Nat'l Union,

442 U.S. 289, 300 (1979) (quoting Reg'l Rail Reorganization Act

Cases, 419 U.S. 102, 143 (1974)).             But, this case is not one of

them.

             We do not need a more fully developed record to assess

the merits of the Martin Plaintiffs' purely legal assertion that,

under our decisions in Glik and Gericke, a criminal statute can


                                     - 33 -
constitutionally bar their planned First Amendment activity only

if that activity would interfere with police officers performing

their public duties or could be supported by a legitimate interest.

Nor do we need additional factual development to be able to assess

the purely legal question that concerns the level of scrutiny that

applies to a ban on recording of this kind.   See Susan B. Anthony

List, 573 U.S. at 167 (finding that the challenge was ripe where

it "present[ed] an issue that [was] 'purely legal, and [would] not

be clarified by further factual development'" (quoting Thomas v.

Union Carbide Agric. Prods. Co., 473 U.S. 568, 581 (1985)));

Whitehouse, 199 F.3d at 34 (concluding that the claim was ripe

because it presented a "single, purely legal question"); see also

Commodity Trend Serv. v. Commodity Futures Trading Comm'n, 149

F.3d 679, 687 n.3 (7th Cir. 1998) ("[A] facial constitutional

challenge presents only a legal issue -- the quintessentially 'fit'

issue for present judicial resolution . . . .").

          There also is no need for additional factual development

for us to be able to assess the merits of the Martin Plaintiffs'

assertion that the categorical prohibition that Section 99 places

on the recording for which they seek protection is, on its face,

too uncalibrated to survive such First Amendment review.    We may

assess that contention on this record, taking due account of both

the fact that third parties may be recorded and that secret

recording can take many forms.   For while those features bear on


                              - 34 -
the merits of the Martin Plaintiffs' challenge, they do not render

the contention that the ban at issue is overly broad unfit for

resolution in federal court.

           Indeed, insofar as the District Attorney posits that the

way to develop a better record would be for the Martin Plaintiffs

to first violate the statute, the suggested approach is itself

problematic.     It runs headlong into the Supreme Court's consistent

admonition that we avoid putting First Amendment plaintiffs to the

stark choice of having their speech chilled or committing a crime.

See, e.g., Babbitt, 442 U.S. at 298 ("When the plaintiff has

alleged an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by a

statute,   and   there   exists      a    credible      threat   of   prosecution

thereunder, he 'should not be required to await and undergo a

criminal   prosecution    as   the       sole   means    of   seeking   relief.'"

(quoting Doe v. Bolton, 410 U.S. 179, 188 (1973))); Dombrowski v.

Pfister, 380 U.S. 479, 486 (1965) ("Because of the sensitive nature

of constitutionally protected expression, we have not required

that all of those subject to overbroad regulations risk prosecution

to test their rights.").

                                         3.

           If we shift our focus to the hardship prong of the

ripeness inquiry, we also see no reason to conclude that there is

a ripeness problem.      Section 99 plainly makes it a crime to engage


                                     - 35 -
in the type of recording that the Martin Plaintiffs seek to

undertake.       In fact, the District Attorney does not dispute that

point.    Nor has the District Attorney "convincingly demonstrate[d]

that the statute is moribund or that it simply will not be

enforced."       N.H. Right to Life Pol. Action Comm. v. Gardner, 99

F.3d 8, 16 (1st Cir. 1996).       Indeed, Section 99 has been enforced

in the not-too-distant past.        Martin, 340 F. Supp. 3d at 93-94.

Thus, the Martin Plaintiffs have met their burden at this stage of

the proceedings to establish that it is "highly probable that

[they] will at some point find [themselves] either in violation

of" Section 99 "or be forced to self-censor."           N.H. Right to Life

Pol. Action Comm., 99 F.3d at 16; see also Alvarez, 679 F.3d at

588, 592 (finding no Article III bar where the plaintiff explained

that "because of a credible fear of prosecution, it ha[d] not

followed through on its [recording] program," where the "statute

plainly prohibit[ed] the [plaintiffs'] proposed audio recording,"

and where "[t]he statute [had] not fallen into disuse").

                                     4.

               The District Attorney does point to various precedents

that     she    contends   demonstrate    that   the   Martin   Plaintiffs'

challenge is too unformed to satisfy either the fitness or the

hardship prongs of the ripeness inquiry.          But, those authorities,

if anything, suggest the opposite.




                                   - 36 -
             The District Attorney first points to the portion of

Babbitt    in   which    the   Supreme     Court    found    a     First   Amendment

challenge to a state law denying labor organizers access to

farmworkers on privately owned property not ripe because the

challenge "depend[ed] inextricably upon the attributes of the

situs involved."          442 U.S. at 304.           But, while the District

Attorney   contends      the   same   is     the   case    here,    the    Court   was

concerned there that only certain privately owned places to which

the   plaintiffs    might      be   denied    access      would    be   sufficiently

analogous to the company town in Marsh v. Alabama, 326 U.S. 501

(1946), to trigger First Amendment constraints at all.                      Babbitt,

442 U.S. at 304.        Here, by contrast, the Martin Plaintiffs seek to

engage in recording only in those "public spaces" that we have

identified as ones in which First Amendment constraints were

triggered.      See Gericke, 753 F.3d at 8-9; Glik, 655 F.3d at 82.

             The District Attorney's reliance on Renne v. Geary, 501

U.S. 312 (1991), is also misplaced.                In that case, the ripeness

problem arose from the fact that there was "no factual record of

an actual or imminent application" of the challenged state law

measure against the plaintiffs.              Id. at 321-22.        But, no similar

reason for concern exists in this case, given the record of past

enforcement of Section 99.

             Finally, the District Attorney relies on Kines v. Day,

which concerned an inmate's First Amendment challenge to a prison


                                      - 37 -
regulation restricting his access to certain publications.                      754

F.2d at 29.    But, although we found that his challenge as to how

that   regulation    might      actually     be   applied   to    him     in    some

unspecified future circumstance was not ripe, we addressed his

facial challenge to that rule without questioning that it was

properly subject to our review of the merits.               See id. at 29-31.

Thus, Kines offers no support to the District Attorney, as the

Martin Plaintiffs' challenge more closely resembles the facial

challenge in Kines that we addressed on the merits than the as-

applied challenge that we held to be unripe in that case.                       See

also Reed, 561 U.S. at 194 (explaining that a claim can have

"characteristics" of both a facial and an as-applied challenge but

that it is the "relief that would follow" and not the "label" that

"matters"); see also supra Section II.A.1.

                                        5.

            For these reasons, the District Court correctly ruled

that the Martin Plaintiffs' pre-enforcement challenge satisfies

both the "fitness" and "hardship" prongs of the test for ripeness

under Abbott Laboratories, 387 U.S. at 148-49, and therefore

necessarily meets the demands of Article III with respect to

ripeness.     See Alvarez, 679 F.3d at 594 ("So long as th[e]

uncertainty does not undermine the credible threat of prosecution

or   the   ability   of   the   court   to    evaluate   the     merits    of   the




                                    - 38 -
plaintiff's claim in a preenforcement posture, there is no reason

to doubt standing.").

                                        B.

            We move on, then, to the merits.           In taking them up, we

first need to address whether the recording at issue -- secretly

conducted though it is -- warrants at least some degree of First

Amendment protection.       Because we conclude that it does, we next

need to explicate the level of First Amendment scrutiny that

Section 99's ban on that recording warrants.            With that analytical

foundation in place, we then explain why we conclude that, given

the breadth of the measure's prohibition on that kind of recording,

it cannot survive the degree of scrutiny that we conclude we must

apply.

                                         1.

            The Martin Plaintiffs challenge a restriction on their

right to collect information rather than on their right to publish

information that has been lawfully collected.                But, the First

Amendment    limits   the    government        regulation   of     information

collection, as our decisions in Glik and Gericke show.               See also

Branzburg v. Hayes, 408 U.S. 665, 681 (1972) ("[W]ithout some

protection for seeking out the news, freedom of the press could be

eviscerated.").   In fact, as we next explain, those decisions show

that the First Amendment imposes at least some restrictions on the

government's   authority     to   bar    the   audio   recording    of   police


                                   - 39 -
officers while they are discharging their official duties in public

spaces.

             As    we     explained      in     Glik,    the    First     Amendment's

protection "encompasses a range of conduct related to the gathering

and dissemination of information."                655 F.3d at 82.         That is so,

Glik elaborated, because "[g]athering information about government

officials in a form that can readily be disseminated to others

serves a cardinal First Amendment interest in protecting and

promoting 'the free discussion of governmental affairs.'"                          Id.

(quoting Mills v. Alabama, 384 U.S. 214, 218 (1966)).

             In recognizing the "particular significance" of First

Amendment    newsgathering           rights   "with     respect    to    government,"

moreover, Glik noted that "the state has a special incentive to

repress opposition and often wields a more effective power of

suppression."       Id. (quoting First Nat'l Bank v. Bellotti, 435 U.S.

765,   777   n.11    (1978)).         Glik    explained    in     this    regard   that

protecting    the       right   to    collect    information      about    government

officials "not only aids in the uncovering of abuses, but also may

have a salutary effect on the functioning of government more

generally."       Id. at 82-83 (citation omitted).              Glik added that the

justifications for protecting newsgathering were "particularly

true" when it came to collecting information about "law enforcement

officials."       Id. at 82.




                                        - 40 -
           Based on these observations, Glik held the following.

It ruled that the federal constitutional guarantee of freedom of

speech   protects    the   right   to    record    "government    officials,

including law enforcement officers, in the discharge of their

duties in a public space," id. at 85, even when the recording,

which there involved both audio and video, is undertaken without

the consent of the person recorded, id. at 80.

           Gericke then went on to extend Glik.             See Gericke, 753

F.3d at 7-8.    There, the person attempting to record both audio

and video was an individual whom the police had pulled over during

a traffic stop, id. at 7, and thus, unlike in Glik, she was not a

mere observer to the police encounter that was recorded but a

participant in it.     Further distinguishing the case from Glik, the

recording at issue in Gericke attempted to capture an encounter

that occurred on the side of a highway rather than in a public

park.    Id. at 3-4.   But, even though the recording was attempted

by a person the police had stopped in a location that was hardly

a traditional site for First Amendment expression, Gericke held

based on Glik that the recording at issue warranted First Amendment

protection, at least to some extent.            Id. at 7.    Indeed, Gericke

reaffirmed Glik's broad formulation of the kind of recording that

constituted    newsgathering   and      found   that   it   encompassed   the

attempted recording there.     Id. at 7-9.




                                   - 41 -
             Notably, Glik and Gericke accord with the decisions of

several of our sister circuits that similarly have held that such

recording warrants some degree of First Amendment protection as a

type of newsgathering.       See, e.g., Alvarez, 679 F.3d at 600

(finding that the challenged eavesdropping statute "burdens speech

and press rights" because it "interferes with the gathering and

dissemination of information about government officials performing

their duties in public"); Fields v. City of Philadelphia, 862 F.3d

353, 359 (3d Cir. 2017) ("[R]ecording police activity in public

falls squarely within the First Amendment right of access to

information."); Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th

Cir. 2000) (recognizing the First Amendment "right to gather

information about what public officials do on public property" and

"to record matters of public interest"); Fordyce v. City of

Seattle, 55 F.3d 436, 442 (9th Cir. 1995) (finding a genuine

dispute of material fact as to whether officers had interfered

with the plaintiff's ”First Amendment right to gather news"). And,

while some courts of appeals have held that this right to record

is not clearly established in some contexts for purposes of

qualified immunity, see, e.g., Kelly v. Borough of Carlisle, 622

F.3d 248, 263 (3d Cir. 2010), none has held that the right does

not exist.

             It is true that these other cases -- like Glik and

Gericke themselves -- concerned the open rather than the secret,


                                - 42 -
nonconsensual recording of police officers.     But, Glik described

the scope of the recording activity that triggers First Amendment

protection as a type of newsgathering capaciously as recording

"government officials, including law enforcement officers, in the

discharge of their duties in a public space."      655 F.3d at 85.

Gericke then went on to use that same broad formulation, 753 F.3d

at 9, which does not exempt secret recording.

          The logic that Glik and Gericke relied on in setting

forth that encompassing description of First Amendment-protected

recording of police supplies strong support for understanding it

to encompass recording even when it is conducted "secretly," at

least as Section 99 uses that term.    To understand why, one need

only consider the Hyde dissent's example of the recording of the

beating of Rodney King.

          Like the many recordings of police misconduct that have

followed, the recording in the King case was made from a location

unlikely to permit it to qualify as recording conducted in "plain

sight" of those recorded, just as the dissent in Hyde emphasized.

But, as recent events around the nation vividly illustrate, such

undetected recording can itself serve "a cardinal First Amendment

interest in protecting and promoting 'the free discussion of

governmental affairs,'" and "not only aids in the uncovering of

abuses . . . but also may have a salutary effect on the functioning

of government more generally."   Glik, 655 F.3d at 82-83 (quoting


                              - 43 -
Mills, 384 U.S. at 218); cf. Fields, 862 F.3d at 359 ("Civilian

video . . . fills the gaps created when police choose not to record

video or withhold their footage from the public.").

            In fact, as the Martin Plaintiffs point out, audio

recording   of   that   sort    can    sometimes    be   a   better   tool   for

"[g]athering information about" police officers conducting their

official duties in public, and thereby facilitating "the free

discussion of governmental affairs" and "uncovering . . . abuses,"

than open recording is.        See Glik, 655 F.3d at 82 (quoting Mills,

384 U.S. at 218).       That is not only because recording undertaken

from a distance -- and thus out of plain sight of the person

recorded -- will often be the least likely to disrupt the police

in carrying out their functions.               It is also because recording

that is not conducted with the actual knowledge of the police

officer -- even if conducted proximate to the person recorded --

may best ensure that it occurs at all, given the allegations that

the Martin Plaintiffs set forth about the resistance from official

quarters that open recording sometimes generates.

            In sum, a citizen's audio recording of on-duty police

officers' treatment of civilians in public spaces while carrying

out their official duties, even when conducted without an officer's

knowledge, can constitute newsgathering every bit as much as a

credentialed reporter's after-the-fact efforts to ascertain what

had transpired.     The circumstances in which such recording could


                                      - 44 -
be conducted from a distance or without the officers' knowledge

and serve the very same interest in promoting public awareness of

the conduct of law enforcement -- with all the accountability that

the provision of such information promotes -- are too numerous to

permit the conclusion that recording can be prohibited in all of

those situations without attracting any First Amendment review.

We   thus   hold   that   the   Martin   Plaintiffs'   proposed   recording

constitutes a type of newsgathering that falls within the scope of

the First Amendment, even though it will be undertaken secretly

within the meaning of Section 99.2

                                         2.

             That such recording qualifies as a species of protected

newsgathering does not mean that Section 99's criminal bar against

it necessarily violates the First Amendment.           We cautioned in Glik

that the right to record that was recognized there "is not without

limitations."      Id. at 84.      We thus must determine whether the

"limitations" that Section 99 imposes on this type of recording

-- conducted secretly as it will be -- comport with the First

Amendment.

             Glik had "no occasion to explore those limitations"

because the audio recording of the officers at issue there occurred


             2
            We thus need not and do not address here the possible
bounds of this right, such as whether it includes recording via
deceptive tactics that would affirmatively mislead officers into
incorrectly thinking that they are not being recorded.


                                   - 45 -
"peaceful[ly],"      from    a    "comfortable"        distance,         in    a     "public

space," and in a manner that did "not interfere with the police

officers' performance of their duties."                 Id.    But, although Glik

made clear that such peaceable open recording -- which captured an

"arrest on the Boston Common" -- was "worlds apart" from the

recording of a "traffic stop," id. at 85, Gericke explained that

the distinct concerns about public safety and interference with

official duties implicated by such a stop did not, without more,

"extinguish" the right we recognized in Glik.                      Gericke, 753 F.3d

at 7 (discussing Glik, 655 F.3d at 82-83).                      In fact, although

Gericke    recognized    that     the     circumstances       of     a       given    police

encounter "might justify a safety measure" that could incidentally

constrain citizens' right to record, it held that "a police order

that is specifically directed at the First Amendment right to

[record]    police    performing        their     duties      in     public          may    be

constitutionally     imposed       only    if    the   officer       can       reasonably

conclude that the [recording] itself is interfering, or is about

to interfere, with his duties."            Id. at 8.

            Gericke did recognize that the government might choose

to regulate such recording in a more general, ex ante manner. But,

it    concluded   that      the   government      would       need       a    "legitimate

governmental purpose" to impose a limitation of that sort.                                 Id.

Thus, in light of Glik and Gericke, we must decide whether either

the    Commonwealth's        interest       in    prohibiting            conduct           that


                                        - 46 -
"interfere[s]" with police officers' ability to carry out their

duties or some other "legitimate governmental purpose" justifies

Section 99's ban on the secret, nonconsensual audio recording of

police    officers    discharging    their   official   duties     in   public

spaces.     Id.; see also Glik, 655 F.3d at 84.

             Before answering that question, though, we must decide

how tailored Section 99's ban on the recording here needs to be to

the legitimate governmental interest that the Commonwealth claims

Section 99's criminal bar against the recording at issue serves,

whether it is the interest in preventing interference with the

discharge of police functions or some other interest altogether.

We thus turn to that antecedent question, which sounds in the

familiar vernacular of "level of scrutiny."

                                       a.

             The District Court agreed with the Martin Plaintiffs

that Section 99's ban is content neutral, because it prohibits

secret recording without regard to the topics or ideas recorded.

Martin, 340 F. Supp. 3d at 105; see also Jean, 492 F.3d at 29

("[S]ection      99    is   a   'content-neutral        law   of        general

applicability.'" (quoting Bartnicki v. Vopper, 532 U.S. 514, 526

(2001))).     Accordingly, the District Court also agreed with the

Martin Plaintiffs that strict scrutiny would not be appropriate.

Martin, 340 F. Supp. 3d at 105.




                                    - 47 -
              The District Court expressly pointed out, however, that

the Defendants did not develop an argument that "a standard lower

than intermediate scrutiny" should be applied, as they merely

suggested that such a lower standard "might" be appropriate.                   Id.

at 106.   Thus, the District Court accepted the Martin Plaintiffs'

argument that Section 99's bar on the secret recording at issue

should be evaluated under "intermediate scrutiny," id. at 105,

which required the District Court to determine whether the bar is

"narrowly tailored to serve a significant government interest,"

id. at 106 (quoting Rideout, 838 F.3d at 71-72).                   The District

Court also noted that for a law to survive intermediate scrutiny,

it    "must      'leave     open    ample       alternative       channels     for

communication.'"         Id. (quoting Ward v. Rock Against Racism, 491

U.S. 781, 791 (1989)).

              On appeal, the District Attorney challenges the District

Court's decision to apply that level of scrutiny by referencing

precedents applying forum analysis to evaluate restrictions on

expression.        She    notes    that   the    category     "public     spaces"

encompasses not only traditional public fora like public parks but

also limited and nonpublic fora, such as the shoulders of highways

and   certain    areas    of   public   buildings    like   the    site   of   the

recording at issue in Iacobucci, 193 F.3d at 18.               But, she points

out, the intermediate level of scrutiny that applies to content-

neutral restrictions on expression in traditional public fora, see


                                     - 48 -
Cutting v. City of Portland, 802 F.3d 79, 84 (1st Cir. 2015)

(applying intermediate scrutiny), gives way to a lower level of

scrutiny when we evaluate such restrictions in other fora, see Am.

Freedom Def. Initiative v. Mass. Bay Transp. Auth., 781 F.3d 571,

581 (1st Cir. 2015) (asking as to nonpublic fora whether the

restrictions "are not viewpoint-based and are reasonable in light

of the purposes for which the forum was established").               For that

reason, the District Attorney contends, the District Court erred

in applying intermediate scrutiny to Section 99's bar across the

board, as by doing so the District Court failed to attend to the

differing locales in which the planned recording would occur and

thus required the government to satisfy a degree of fit between

means and ends that was unnecessarily demanding.

            Neither    Glik      nor    Gericke,     however,   purported    to

predicate the level of scrutiny that applied to the challenged

recording restrictions on forum analysis.              And while the Supreme

Court has not addressed a challenge to a prohibition against

secretly (or, for that matter, openly) recording law enforcement,

there is no indication in its precedent that the "forum based"

approach that is used to evaluate a "regulation of speech on

government property," Int'l Soc'y for Krishna Consciousness v.

Lee, 505 U.S. 672, 678 (1992) (emphasis added), necessarily applies

to   a   regulation   on   the    collection    of    information   on   public

property, see United States v. Am. Libr. Ass'n, 539 U.S. 194, 205


                                       - 49 -
(2003) (plurality opinion) ("[P]ublic forum principles . . . are

out of place in the context of this case."); see also id. ("We

expressly declined to apply forum analysis [in National Endowment

for the Arts v. Finley, 524 U.S. 569 (1998)]."); Legal Servs. Corp.

v. Velazquez, 531 U.S. 533, 544 (2001) (noting that the Court's

limited forum cases were related to but did not control its subsidy

cases). Compare March v. Mills, 867 F.3d 46, 53-54 (1st Cir. 2017)

(applying     forum    analysis    to    a   statute    that   "restrict[ed]

noisemaking even in public parks . . . [and] other traditional

public fora"), with Pleasant Grove City v. Summum, 555 U.S. 460,

480 (2009) ("[A]s a general matter, forum analysis simply does not

apply   to   the    installation    of   permanent     monuments   on   public

property.").       Nor does the District Attorney offer anything beyond

assertion as to why forum analysis -- in a strict sense -- applies

in the context of the right to engage in the newsgathering involved

here.

             The application of intermediate scrutiny also accords

with the approach that we took in Glik and Gericke, even though

neither case explicitly named the level of scrutiny deployed.

Indeed, the District Attorney -- by repeatedly emphasizing that

the facts underlying Glik took place in a traditional public forum

and by conceding that intermediate scrutiny pertains in such a

setting -- implicitly recognizes that we effectively applied that

level of scrutiny in Glik.         See Glik, 655 F.3d at 84 (recognizing


                                    - 50 -
that the right to record may be subject to appropriate time, place,

and manner restrictions); see also, e.g., Rideout, 838 F.3d at 71-

72 (citing Ward, 491 U.S. at 791, a case about time, place, or

manner restrictions, in articulating the inquiry for intermediate

scrutiny); McGuire v. Reilly, 260 F.3d 36, 43 (1st Cir. 2001)

(describing the "level of analysis" that applies to "time, place,

and manner" restrictions as "intermediate scrutiny").         And, while

Gericke was no more express than Glik in naming the level of

scrutiny applied, it purported only to be following Glik, despite

the fact that the recording there did not occur in a traditional

public forum.

           Finally, the intermediate level of scrutiny the District

Court applied roughly tracks the scrutiny applied to restrictions

on newsgathering in other locales to which the public generally

has access to collect information.      This correspondence reinforces

our conclusion that we have no reason to depart from the District

Court's approach here.     See Press-Enter. Co. v. Superior Ct., 478

U.S. 1, 13-14 (1986) (holding that a criminal proceeding may be

closed to protect the accused's right to a fair trial only if doing

so is "narrowly tailored to serve that interest," meaning that

"there is a substantial probability that the defendant's right to

a fair trial will be prejudiced by publicity that closure would

prevent"   and   that   "reasonable   alternatives   to   closure   cannot

adequately protect the defendant's fair trial rights" (quoting


                                 - 51 -
Press-Enter. Co. v. Superior Ct., 464 U.S. 501, 510 (1984))); see

also Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580-81

(1980) (plurality opinion); United States v. Three Juveniles, 61

F.3d 86, 88 (1st Cir. 1995).

                                            b.

               We have, then, but one task left to complete:                We need

to    review       the    District     Court's    application   of   intermediate

scrutiny to the bar that Section 99 imposes, which in turn requires

us to evaluate each of the Commonwealth's purported interests in

enacting the ban on the type of recording in which the Martin

Plaintiffs plan to engage and the extent to which Section 99

furthers those interests.3              As we will explain, we conclude that

the    District          Court    rightly   determined     that,     even    though

intermediate scrutiny does not require that a measure be the least

restrictive means of achieving the government's interests, Section

99 is not narrowly tailored to further either of the identified

governmental interests -- namely, preventing interference with

police    activities             and   protecting     individual     privacy     --

notwithstanding their importance.                See Martin, 340 F. Supp. 3d at

106-08.




               3
            We note also that at least one other circuit has
suggested that restrictions on open recording in public places
should be subject to intermediate scrutiny. See Alvarez, 679 F.3d
at 604.


                                         - 52 -
                                    i.

           The government is under no obligation to permit a type

of   newsgathering   that   would   interfere   with   police   officers'

ability to do their jobs.     But, neither Glik nor Gericke accepted

the notion that the mere act of open recording, without more, so

severely disrupted officers in carrying out their duties that it

justified the restriction of such recording in the absence of the

consent of all recorded persons.          Those cases in this respect

establish, at the least, that the police's own view of whether

recording of their work is desirable is not the measure of whether

it causes interference that would justify its total prohibition.

           Because the recording here will not be done in plain

sight or with the actual knowledge of the officers whose words

will be recorded, they will not even be aware that such recording

is occurring. For that reason, they will not be on specific notice

of a need to take precautions to ensure that words that they do

not wish to have recorded are not.           But, insofar as the mere

prospect of being recorded leads officers to feel the need to

refrain from uttering words or engaging in actions that would

constitute misconduct, it hardly interferes with their capacity to

perform their official duties.           Nor does the record show how

heightened consciousness on the officers' part that recording may

be occurring, even if the officers are not on specific notice that

it actually is, would appreciably alter their ability to protect


                                - 53 -
the   public     either    in   gross     or   at   the    retail    level   of   more

individualized interactions.

            It was suggested at oral argument that officers seeking

to converse with confidential informants could be constrained in

their ability to do so, in light of the possibility that any such

exchange would be recorded by an unknown and unseen observer.                      See

also Alvarez, 679 F.3d at 613 (Posner, J., dissenting).                      But, we

presume    officers       are   already    careful        when   engaging    in   such

sensitive conversations within earshot of others, and the record

offers no other details about how any such heightened caution might

disrupt police practice.         Thus, the record provides no support for

the conclusion that Section 99 reduces interference with official

police responsibilities in any meaningful way with respect to at

least the mine-run of circumstances -- whether involving an arrest

in a park, a roadside traffic stop, or a gathering in a foyer

following a public meeting in a public building -- in which police

officers may be "secretly" recorded without their consent while

discharging      their    official      functions    in     public   spaces.       See

Gericke, 753 F.3d at 8; cf. City of Houston v. Hill, 482 U.S. 451,

463 n.11 (1987) (explaining that true "physical obstruction of

police action" may "constitutionally be punished under a properly

tailored statute" but that such an objective cannot be accomplished

by    "broadly    criminalizing"        First    Amendment       activity    directed

toward an officer).


                                        - 54 -
           Accordingly, we conclude that the statute's outright ban

on such secret recording is not narrowly tailored to further the

government's important interest in preventing interference with

police doing their jobs and thereby protecting the public.            See

Rideout, 838 F.3d at 72; see also Turner Broad. Sys., Inc. v. FCC,

512 U.S. 622, 664 (1994) (plurality opinion) (explaining that even

where the government's asserted interests are important it still

"must demonstrate that the recited harms are real, not merely

conjectural, and that the regulation will in fact alleviate these

harms in a direct and material way"); City of Los Angeles v.

Preferred Commc'ns, Inc., 476 U.S. 488, 496 (1986) (advising that

courts should not "simply assume" that a statute "will always

advance   the   asserted   state    interests   sufficiently"    (quoting

Members of City Council v. Taxpayers for Vincent, 466 U.S. 789,

803 n.22 (1984))).    Rather, despite a record that does little to

show how secret, nonconsensual audio recording of police officers

doing their jobs in public interferes with their mission, Section

99 broadly prohibits such recording, notwithstanding the myriad

circumstances in which it may play a critical role in informing

the public about how the police are conducting themselves, whether

by   documenting   their   heroism,     dispelling   claims     of   their

misconduct, or facilitating the public's ability to hold them to

account for their wrongdoing.




                                   - 55 -
                                           ii.

              There     remains      the    question      whether       Section     99's

prohibition      against      the    recording     at     issue    is    nevertheless

properly calibrated to serve some other "legitimate governmental

purpose."      Gericke, 753 F.3d at 8.           The District Attorney contends

that it is, because although Massachusetts "values public scrutiny

of    government       affairs,      including     that    accomplished        through

recordings," it has a "significant interest" in "assur[ing] that

its       citizens    are    aware   of     when   they    are     being    recorded,

safeguarding a specific type of privacy -- not freedom from being

recorded, but rather notice of being recorded."                          The District

Attorney also presses the related contention that protecting such

a privacy interest helps ensure "the vibrancy of [] public spaces

and the quality of the discourse that occurs there" by allowing

speakers to take comfort in the fact that they will not be

unwittingly recorded.

              Protecting the privacy of the citizens of Massachusetts

is    a    legitimate       and   important      governmental      interest.        See

Bartnicki, 532 U.S. at 532-33.               But, as we noted in Glik, "[i]n

our society, police officers are expected to endure significant

burdens caused by citizens' exercise of their First Amendment

rights."       655 F.3d at 84; see also City of Houston, 482 U.S. at

462-63 ("The freedom of individuals verbally to oppose or challenge

police      action    without     thereby     risking     arrest    is   one   of   the


                                          - 56 -
principal characteristics by which we distinguish a free nation

from a police state.").       That includes the loss of some measure of

their privacy when doing their work in public spaces. See Gertz v.

Robert Welch, Inc., 418 U.S. 323, 344 (1974) ("An individual who

decides to seek governmental office . . . runs the risk of closer

public scrutiny than might otherwise be the case.         And society’s

interest in the officers of government is not strictly limited to

the formal discharge of official duties."); Jean, 492 F.3d at 30

(finding police officers' privacy interests "virtually irrelevant"

where they were recorded searching a private home).        Thus, even if

there might be circumstances in which officers -- while in public

spaces and working -- have some privacy interest that the prospect

of secret recording could threaten, the total ban on all such audio

recording of any of their official activities in public spaces

simply because it qualifies as being done "secretly" within the

meaning of Hyde is too unqualified to be justified in the name of

protecting that degree of privacy.

              Rather than dispute this point, the District Attorney

focuses on the fact that private citizens in the vicinity of the

officers are not themselves governmental employees, let alone law

enforcement officers on the job.           She argues that "[c]ivilians

have   many    reasons   to   voluntarily   interact"   with   government

officials, including police officers, in public and that even

civilians who have no intention of interacting with police "might


                                  - 57 -
simply be within audible recording range."             Yet, the District

Attorney notes, their words may be picked up by the recording that

the Martin Plaintiffs contend they have a First Amendment right to

undertake without those persons having any notice that recording

is taking place.

            In pressing this point, the District Attorney contends

that special attention must be paid to the fact that "when a

recording   is   made   surreptitiously,     the   person    being   recorded

unwittingly becomes a captive."          She supports this argument by

invoking the Supreme Court's captive-audience cases.             See, e.g.,

Hill v. Colorado, 530 U.S. 703, 716-17 (2000); Rowan v. U.S. Post

Off. Dep't, 397 U.S. 728, 738 (1970).

            In   that   line   of   cases,   the   Court    recognized   that

government can protect an "interest" in "avoid[ing] unwelcome

speech" if "the degree of captivity makes it impractical for the

unwilling viewer or auditor to avoid exposure."            Hill, 530 U.S. at

717-18 & n.24 (quoting Erzoznik v. Jacksonville, 422 U.S. 205, 209

(1975)).    The District Attorney argues that the recording of an

unwitting private citizen is tantamount to rendering that person

a captive because "that person is unaware of the recording, and

thus is deprived of any meaningful opportunity to do anything about

it."

            But, the captive-audience line of authority concerns

restrictions on expression that the government may impose to


                                    - 58 -
protect persons from being subjected to speech they wish to avoid.

The risk of being subjected to unwanted speech, of course, is not

a concern here.           Moreover, the only individuals who will be

recorded by the Martin Plaintiffs are those in public spaces who

are within earshot of police officers and choose to speak.                  Thus,

we do not see how -- across the board -- the proposed secret

recording results in "substantial privacy interests . . . being

invaded      in   an   essentially      intolerable      manner."       Cohen    v.

California, 403 U.S. 15, 21 (1971).              For similar reasons, we are

not persuaded by the District Attorney's reliance on Bartnicki v.

Vopper,   532     U.S.    at   517,   533.      The   differences     between   the

circumstances of the telephone conversation recorded there and

those   in    which      the   recording     would    occur   under   the   Martin

Plaintiffs' desired rule, which pertains only to a far more public

setting, are too great to make the analogy a persuasive one.

             We can envision circumstances in which an individual who

is interacting with (or in the vicinity of) a police officer might

have a particularly heightened reason to wish to have notice that

her comments are being recorded.                Cf. Fla. Star v. B.J.F., 491

U.S. 524, 537 (1989) (recognizing a privacy interest in the

identity of rape victims); United States v. Cotto-Flores, 970 F.3d

17, 38 (1st Cir. 2020) (recognizing a compelling interest in

"protecting 'minor victims of sex crimes from further trauma and

embarrassment'" (quoting Maryland v. Craig, 497 U.S. 836, 852


                                       - 59 -
(1990))); United States v. Tse, 375 F.3d 148, 164 (1st Cir. 2004)

(recognizing the "important concern[]" of preventing unnecessary

embarrassment to witnesses).      But see Branzburg, 408 U.S. at 693

(minimizing the interest of newspaper informants who wish to remain

anonymous where "[t]hey may fear that disclosure will threaten

their job security or personal safety or that it will simply result

in dishonor or embarrassment"); see Alvarez, 679 F.3d at 611

(Posner, J., dissenting) (cataloging examples of interactions that

an officer may have with private citizens in public).        Notice of

recording may help such private individuals avoid the shame or

embarrassment of the recording of their unfiltered comments or

help prevent their statements from being taken out of context.

See 1968 Commission Report at 12 (expressing an interest in

protecting "the person who chooses to speak frankly and freely in

personal conversation" from the exposure of "what he says in jest,

with a wink, for its shock value on his conversational partner, or

to test some belief held by the other party").      But, as a general

matter, an individual's privacy interests are hardly at their

zenith in speaking audibly in a public space within earshot of a

police officer.    Cf. Cox Broad. Corp. v. Cohn, 420 U.S. 469, 494-

95 (1975).    Thus, we conclude that Massachusetts may not deploy

the blunderbuss prohibitory approach embodied in Section 99 to

protect civilians in the core set of situations where their privacy

interests    may   be   heightened.   See   Ward,   491   U.S.   at   799


                                 - 60 -
("Government may not regulate expression in such a manner that a

substantial portion of the burden on speech does not serve to

advance its goals."); Frisby v. Schultz, 487 U.S. 474, 485 (1988)

("A complete ban can be narrowly tailored, but only if each

activity    within     the   proscription's      scope      is   an   appropriately

targeted evil."); Cutting, 802 F.3d at 86 ("[B]y demanding a close

fit between ends and means, the tailoring requirement prevents the

government from too readily sacrificing speech for efficiency."

(quoting McCullen v. Coakley, 573 U.S. 464, 486 (2014))); cf. Fla.

Star,     491   U.S.    at    539    ("We     have        previously     noted   the

impermissibility of categorical prohibitions upon media access

where important First Amendment interests are at stake.").

             In light of our analysis to this point, we need not

address    whether     the   statute    leaves       open    viable    alternative

channels for First Amendment activity.                See Watchtower Bible &

Tract Soc'y of N.Y., Inc. v. Village of Stratton, 536 U.S. 150,

168-69 (2002) (striking down an ordinance on tailoring grounds

without reaching whether alternative channels of communication

were sufficient).       We are not persuaded, however, by the District

Attorney's      assertion     that     Section       99     "preserves     adequate

alternative channels" because it "does not limit open recording in

any way." "[A]udio and audiovisual recording are uniquely reliable

and powerful methods of preserving and disseminating news and

information about events that occur in public," Alvarez, 679 F.3d


                                     - 61 -
at 607, and the undisputed record supports the Martin Plaintiffs'

concern that open recording puts them at risk of physical harm and

retaliation and thereby undermines its capacity to serve as an

adequate    alternative    means     of    newsgathering    if   the   type    of

recording at issue here is barred.

                                       c.

            We thus conclude that Section 99, which does not contain

the   privacy-based     exceptions    other      states   recognize    in   their

recording       bans,   see,   e.g.,        Fla.   Stat.    § 934.02(2),       is

insufficiently tailored to serve the important privacy interests

implicated in the context of the Martin Plaintiffs' challenge.4

Accordingly, we affirm the District Court's grant of summary

judgment to the Martin Plaintiffs.

                                          III.

            We now turn to the cross-appeals that stem from Project

Veritas's suit challenging Section 99 on First Amendment grounds.

We first consider Project Veritas's appeal from the District

Court's grant of the Defendants' motion to dismiss its claim that

Section 99 is invalid in its entirety under the First Amendment's



            4
            The District Attorney also "observes," in a footnote,
that Section 99 "might alternatively be analyzed as a regulation
of conduct that imposes a mere incidental burden on expression."
But, the argument is waived for insufficient development. Doe v.
Trs. of Bos. Coll., 892 F.3d 67, 83 n.7 (1st Cir. 2018) (quoting
Nat'l Foreign Trade Council v. Natsios, 181 F.3d 38, 60 n.17 (1st
Cir. 1999)).


                                     - 62 -
overbreadth doctrine.         We then consider its challenge to the

District Court's grant of the Defendants' motion to dismiss its

claim that Section 99 is unconstitutional insofar as it prohibits

the secret recording of private individuals whenever they have no

expectation   of     privacy.      Finally,       we    take    up   the     District

Attorney's appeal from the District Court's decision to grant

summary judgment to Project Veritas on its claim that this measure

violates the First Amendment insofar as it prohibits the secret,

nonconsensual      audio   recording         of   all    government         officials

performing their duties in public spaces.                The District Attorney

challenges that ruling both on jurisdictional grounds and on the

merits.     Our review of these challenges -- whether brought by

Project Veritas or the District Attorney -- is de novo.                       Zabala-

De Jesus, 959 F.3d at 427; Lyman v. Baker, 954 F.3d 351, 359 (1st

Cir. 2020).

                                        A.

            The    District     Court    implicitly       ruled      that     Project

Veritas's   facial    overbreadth       claim     was   ripe,    Project      Veritas

Action Fund, 244 F. Supp. 3d at 262, 265, and we agree.                           It

"presents a single, purely legal question."               Whitehouse, 199 F.3d

at 34; see also Commodity Trend Serv., 149 F.3d at 687 n.3. Project

Veritas also has adequately shown that it has refrained from some

secret recording that it would undertake but for Section 99's bar,

Project Veritas Action Fund, 244 F. Supp. 3d at 262, which the


                                    - 63 -
District Attorney has previously enforced, see Martin, 340 F. Supp.

3d at 93-94.

             The District Court rejected Project Veritas's facial

overbreadth claim on the merits, however, and it is that ruling

that Project Veritas challenges on appeal.           We see no error.

             A law may be invalidated in its entirety under the First

Amendment overbreadth doctrine only "if 'a substantial number of

its applications are unconstitutional, judged in relation to the

statute's plainly legitimate sweep.'"            United States v. Stevens,

559 U.S. 460, 473 (2010) (quoting Wash. State Grange v. Wash. State

Republican Party, 552 U.S. 442, 449 n.6 (2008)).                  The District

Court determined that Project Veritas's overbreadth challenge

failed,     because    "[m]ost"    of   the   statute's    applications      are

constitutional.        Project Veritas Action Fund, 244 F. Supp. 3d at

266.

             Project     Veritas    does      identify    ten     examples    of

applications of Section 99 that it argues are unconstitutional and

that "[o]ne can expand these ten examples almost exponentially to

grasp the amazing breadth and reach of this law."               But, by looking

solely at one half of the equation, Project Veritas fails to show,

as     it   must,     that   the   unconstitutional       applications       are

"substantial" relative to the extensive range of applications it

does not even challenge.           We thus affirm the District Court's




                                    - 64 -
rejection     of   Project    Veritas's      First    Amendment    overbreadth

challenge.

                                      B.

             There remain the challenges to the District Court's

rulings on Project Veritas's two more narrowly targeted attempts

to show that Section 99 violates the First Amendment insofar as it

bars certain types of recording.           In the first of these attempts,

Project Veritas contends that the statute is unconstitutional

insofar as it prohibits the secret, nonconsensual audio recording

of any person who does not have a reasonable expectation of privacy

in what is recorded.       In the second, Project Veritas contends that

the statute is unconstitutional insofar as it prohibits the secret,

nonconsensual      audio     recording     of   all   government      officials

discharging their official duties in public spaces.

             The District Court ruled against Project Veritas on the

merits as to the former claim but for Project Veritas on the merits

as to the latter.      Id. at 265; Martin, 340 F. Supp. 3d at 108.

Thus, we confront an appeal by Project Veritas as to that first

ruling and an appeal by the District Attorney as to the second.

As we will explain, we conclude that neither of the underlying

challenges to Section 99 is ripe.

             Our conclusion, we emphasize, does not turn on any

skepticism that, but for Section 99, Project Veritas would engage

in   the    investigations     it   describes    itself    as     intending   to


                                    - 65 -
undertake.        See Torres-Negrón v. J & N Recs., LLC, 504 F.3d 151,

163 (1st Cir. 2007) (explaining that, in the event that "the

plaintiff presents sufficient evidence to create a genuine dispute

of material (jurisdictional) facts," the case must survive a motion

to dismiss).        Instead, as we will explain, it rests on the fact

that Project Veritas has not sought relief in bringing these

challenges that is more congruent in scope to an articulated set

of planned investigations.            For that reason, we conclude that the

organization       through    these    challenges   impermissibly      seeks   to

transform our First Amendment inquiry "from a necessary means of

vindicating [a party's] right not to be bound by a statute that is

unconstitutional into a means of mounting gratuitous wholesale

attacks upon state and federal laws."                Renne, 501 U.S. at 324

(quoting Bd. of Trs. of State Univ. of N.Y. v. Fox, 492 U.S. 469,

484-85 (1989)).

                                           1.

             We     begin    with     Project    Veritas's     First   Amendment

challenge to Section 99 insofar as it bars the secret recording of

"individuals who lack[] any reasonable expectation of privacy."

In a response to interrogatories from the District Attorney,

Project Veritas explained that it "defines 'reasonable expectation

of   privacy'      as   a   circumstance    in   which   the   parties   to    the

communication may reasonably expect that the communication may not

be overheard or recorded."


                                       - 66 -
            That   vague    yet        sweeping   definition,   however,     is

problematic from the perspective of the ripeness inquiry. It fails

to ensure that the "contours" of this challenge to Section 99 are

"sharply defined."    Stern v. U.S. Dist. Ct., 214 F.3d 4, 10 (1st

Cir. 2000); cf. Whitehouse, 199 F.3d at 32 (reviewing claim where

the "parameters of the activity that [the plaintiff] proposed to

undertake were discrete and well-defined").

            This lack of precision also prompts the concern that it

is merely "conjectural to anticipate" that Section 99 will ever be

applied in many of the distinct contexts to which Project Veritas's

challenge to that measure -- by the organization's own terms --

extends.    Babbitt, 442 U.S. at 304.             That Project Veritas has

emphasized to us that it intends to record "newsworthy" content

"in which the public has a legitimate concern" but has made no

effort to cabin its request for relief accordingly only exacerbates

the   disconnect   between       the    alleged   intended   action   and   the

requested   relief.        And    that    concern   about    adjudication    of

hypothetical rather than real disputes looms even larger when one

considers the ways in which the First Amendment analysis could be

affected by the types of conversations that are targeted.

            In this respect, Project Veritas's claims are distinct

from those brought in Mangual v. Rotger-Sabat, on which the

organization relies heavily for its jurisdictional arguments.               See

317 F.3d at 59-60.     There, the plaintiff sought declaratory and


                                       - 67 -
injunctive relief to the effect that Puerto Rico's criminal libel

statute incorporated constitutionally deficient standards with

regard to statements about public officials or figures.                 See id.

at 51-52, 69.     The scope of that pre-enforcement protection was

coextensive with the plaintiff's alleged plans to continue working

as an investigative journalist and publish statements about public

figures.    See id. at 58, 69.

            Nor   is    Project   Veritas's    reliance      on   the   Seventh

Circuit's    analysis    in   Alvarez   helpful   to   its   cause.      As   we

explained in our analysis of the ripeness of the Martin Plaintiffs'

challenge, see supra Section II.A.2, Alvarez concerned a very

different plan of recording -- that the ACLU intended to "use its

employees and agents to audio record on-duty police officers in

public places," 679 F.3d at 593.          That plan was congruent to the

ACLU's request for relief, which sought pre-enforcement protection

for that very same activity.       Id. at 588.

            Accordingly, we conclude not merely that the challenge

raises     "serious    ripeness   concerns,"      as   the   District     Court

recognized, Martin, 340 F. Supp. 3d at 104, but that those concerns

are so serious that Article III precludes this challenge from going

forward in its present state.           We thus must vacate the District

Court's merits-based ruling on the ground that this aspect of

Project Veritas's challenge to Section 99 must be dismissed on

ripeness grounds.


                                   - 68 -
                                          2.

             Project Veritas's First Amendment challenge to Section

99's   bar       to    the   secret,    nonconsensual     audio   recording    of

"government officials discharging their duties in public spaces"

raises similar ripeness concerns. In a response to interrogatories

from the District Attorney, the organization defined the phrase

"government officials" as broadly as we can imagine, explaining

that it intended to refer to "officials and civil servants."5

             That definition is of concern with respect to ripeness

because Project Veritas has described its planned investigations

in terms that are not nearly so broad.            Project Veritas alleged in

connection with this challenge that it seeks to record "government

officials who are discharging their duties at or around the State

House in Boston and other public spaces" in hopes of learning those

officials' unvarnished thoughts about "immigration policy and

deportation";         "to    capture   whether   antifa    public   events    and

protests are peaceful, whether police or other public officials’

interactions          with   antifa    members   are    non-violent,"   and   to



             5
            Project Veritas also listed the Black's Law Dictionary
definition of each term.     See Official, Black's Law Dictionary
(10th ed. 2014) ("Someone who holds or is invested with a public
office; a person elected or appointed to carry out some portion of
a   government's   sovereign   powers.  --   Also  termed   public
official."); Civil Servant, Black's Law Dictionary (10th ed. 2014)
("Someone employed in a department responsible for conducting the
affairs of a national or local government. -- Also termed public
employee.").


                                        - 69 -
otherwise report on those events; and that its "journalists would

have attended" "a large public event" related to "the ongoing PVA

'antifa' investigation" but for Section 99.

            Thus,    Project    Veritas      gives   no   indication    that   it

intends to investigate any and every type of civil servant, no

matter their function or place in the governmental hierarchy. But,

if we take Project Veritas at its word and construe the term

"government    officials"       as   broadly    as     "officials    and   civil

servants," that category covers everyone from an elected official

to a public school teacher to a city park maintenance worker.

            The contrast between the narrowness of Project Veritas's

plans and the breadth of the remedy that it has requested leads to

the concern that it has not adequately shown that it intends to

engage in much of the conduct covered by the relief it seeks.                  Cf.

Ohio Forestry Ass'n v. Sierra Club, 523 U.S. 726, 735 (1998) ("The

ripeness doctrine reflects a judgment that the disadvantages of a

premature   review    that     may   prove    too    abstract   or   unnecessary

ordinarily outweigh the additional costs of -- even repetitive --

[more focused] litigation.").          The concern that this disconnect

renders this dispute hypothetical and abstract rather than real

and concrete is compounded by the fact that the First Amendment

analysis might be appreciably affected by the type of government

official who would be recorded.                It is hardly clear that a

restriction on the recording of a mayor's speech in a public park


                                     - 70 -
gives rise to the same First Amendment concerns as a restriction

on the recording of a grammar school teacher interacting with her

students in that same locale while on a field trip or public works

employees conversing while tending to a city park's grounds.

           Thus, we conclude here, too, that the disparity between

plan and challenge is too great for us to conclude that there is

a live case or controversy as to Section 99's enforcement in the

context of the full spectrum of "government officials discharging

their duties in public spaces."            For that reason, we vacate the

District   Court's    ruling   on    the    merits   of   Project   Veritas's

challenge to Section 99 insofar as it applies to bar the secret,

nonconsensual    audio   recording      of    any    "government    official"

discharging official duties in public spaces.               Instead, we hold

that this challenge must be dismissed without prejudice for lack

of Article III jurisdiction on ripeness grounds.

                                      IV.

           The privacy that we enjoy, even in public, is too

important to be taken for granted. Cf. Carpenter v. United States,

138 S. Ct. 2206, 2217-18 (2018) (first citing United States v.

Jones,   565   U.S.   400,   430    (2012)    (Alito,     J.,   concurring   in

judgment), then citing id. at 415 (Sotomayor, J., concurring)).

But, so, too, is the role that laypersons can play in informing

the public about the way public officials, and law enforcement in

particular, carry out their official duties.


                                    - 71 -
            We conclude that, by holding that Section 99 violates

the First Amendment in criminalizing the secret, nonconsensual

audio recording of police officers discharging their official

duties in public spaces and by granting declaratory relief to the

Martin Plaintiffs, the District Court properly accounted for the

values   of      both    privacy      and     accountability     within     our

constitutional system. We further conclude that the District Court

properly rejected Project Veritas's First Amendment overbreadth

challenge, in which the organization sought to invalidate the

measure in its entirety, given the substantial protection for

privacy that it provides in contexts far removed from those that

concern the need to hold public officials accountable.               Finally,

we vacate and remand the District Court's rulings as to the

remainder   of   Project       Veritas's    challenges,   because,   in   their

present state, they ask us to engage in an inquiry into sensitive

and difficult First Amendment issues -- concerning both privacy in

public and government accountability -- that is too likely to be

a   hypothetical        one,     given      the    disconnect   between     the

organization's concrete allegations regarding its intentions and

the breadth of the relief it seeks.               We thus affirm the District

Court's judgment in the Martin Plaintiffs' case and affirm in part

and vacate and remand in part its judgment in Project Veritas's.

The parties shall bear their own costs.




                                     - 72 -